       Case 1:15-cv-00918-CCC Document 146 Filed 02/02/21 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAWN L. BROWN,                               :     Civil No. 1:15-CV-918
                                             :
      Plaintiff,                             :
                                             :     (Judge Conner)
            v.                               :
                                             :     (Magistrate Judge Carlson)
COMMONWEALTH OF                              :
PENNSYLVANIA, DEPT. OF                       :
CORRECTIONS, et al.,                         :
                                             :
      Defendants.                            :

                        MEMORANDUM AND ORDER

      I.    Factual Background

      The plaintiff, Dawn Brown, is a former employee of the Pennsylvania

Department of Corrections. In 2015, Brown brought a series of sweeping workplace

discrimination claims against her former employers. The instant case was not

Brown’s first lawsuit against the Department of Corrections. Previously in 2014,

Brown had filed a sexual harassment lawsuit against her employer relating to alleged

acts of sexual harassment and retaliation that took place beginning in 2009. Brown

v. Dep’t. of Corrections, Civil No. 1:14-CV-201. In 2017, the court granted summary

judgment in favor of all of the defendants, except one defendant who had not been
       Case 1:15-cv-00918-CCC Document 146 Filed 02/02/21 Page 2 of 6




served by Brown. Brown then voluntarily dismissed her lawsuit as to this remaining

defendant.

      In the meanwhile, Brown filed this second workplace discrimination lawsuit

in 2015. This case has been pending for nearly six years. Over the span of this

longstanding litigation, the remaining claims in Brown’s lawsuit have been

narrowed considerably. At this juncture, Brown’s sole remaining legal claim is an

allegation that she was discharged in July of 2015 in retaliation for the exercise of

her First Amendment rights.

      Brown is now representing herself in this lawsuit, her previous counsel having

withdrawn due to irreconcilable conflicts with the plaintiff. (Docs. 104-112). In this

capacity, acting as her own counsel Brown has filed a spate of motions, including a

pleading styled as a motion for Rule 37 sanctions, which alleges that the defendants

have failed to respond to discovery and produce requested information. (Doc. 132).

Brown has also filed another, largely redundant motion seeking disclosure of

documents that were not disclosed by the defendants. (Doc.127).

      The defendants have responded to these discovery motions (Doc. 133, 145),

explaining that when Brown was previously represented by counsel, certain records

were produced subject to a confidentiality agreement. According to the defense these

records included certain confidential DOC policies, procedure manuals, medical

information, classification, and programming related documentation pertaining to

                                          2
          Case 1:15-cv-00918-CCC Document 146 Filed 02/02/21 Page 3 of 6




inmates and other related documents. (Doc. 133, at 2). The defendants aver that

Brown has refused to be bound by this confidentiality agreement and has instead

indicated that she intends to broadcast these sensitive matters publicly. (Id.) Given

this prior disclosure, and Brown’s refusal to abide by the confidentiality agreement

previously entered into in this case, the defendants indicate that sanctions are not

warranted here, but state that they will identify for Brown those exhibits which they

intend to use at trial at the pre-trial conference to be scheduled in this case. (Id.)

         These motions are fully briefed by the parties (Docs. 127, 132, 133, 145), and

are, therefore, ripe for resolution. For the reasons set forth below, the motions will

be DENIED, but we will prescribe a course for the parties to follow in resolving this

issue.

         II.   Discussion and Order

         Several basic guiding principles inform our resolution of the instant discovery

dispute. At the outset, Rule 37 of the Federal Rules of Civil Procedure governs

motions to compel discovery, and provides that:

         (a) Motion for an Order Compelling Disclosure or Discovery
         (1) In General. On notice to other parties and all affected persons, a
         party may move for an order compelling disclosure or discovery. . . .

Fed. R. Civ. P. 37(a).




                                            3
       Case 1:15-cv-00918-CCC Document 146 Filed 02/02/21 Page 4 of 6




      The scope of what type of discovery may be compelled under Rule 37 is

defined, in turn, by Rule 26(b)(1) of the Federal Rules of Civil Procedure, which

provides that:

      Unless otherwise limited by court order, the scope of discovery is as
      follows: Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party’s claim or defense and proportional
      to the needs of the case, considering the importance of the issues at
      stake in the action, the amount in controversy, the parties’ relative
      access to relevant information, the parties’ resources, the importance of
      the discovery in resolving the issues, and whether the burden or expense
      of the proposed discovery outweighs its likely benefit. Information
      within this scope of discovery need not be admissible in evidence to be
      discoverable.

Fed. R. Civ. P. 26(b)(1).

      Rulings regarding the proper scope of discovery, and the extent to which

discovery may be compelled, are matters consigned to the court’s discretion and

judgment. Thus, it has long been held that decisions regarding Rule 37 motions are

“committed to the sound discretion of the district court.” DiGregorio v. First

Rediscount Corp., 506 F.2d 781, 788 (3d Cir. 1974). Similarly, issues relating to the

scope of discovery permitted under Rule 26 also rest in the sound discretion of the

Court. Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987).

Therefore, a court’s decisions regarding the conduct of discovery, will be disturbed

only upon a showing of an abuse of discretion. Marroquin-Manriquez v. I.N.S., 699

F.2d 129, 134 (3d Cir. 1983). Likewise, discovery sanction decisions rest in the
                                         4
       Case 1:15-cv-00918-CCC Document 146 Filed 02/02/21 Page 5 of 6




sound discretion of the court. Grider v. Keystone Health Plan Cent., Inc., 580 F.3d

119, 134 (3d Cir. 2009). This far-reaching discretion extends to rulings by United

States Magistrate Judges on discovery matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat’l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572, 585
      (D.N.J. 1997). When a magistrate judge’s decision involves a
      discretionary [discovery] matter . . . , “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D. Pa. 2004) (citing Scott Paper Co. v. United
      States, 943 F. Supp. 501, 502 (E.D. Pa. 1996)). Under that standard, a
      magistrate judge’s discovery ruling “is entitled to great deference and
      is reversible only for abuse of discretion.” Kresefky v. Panasonic
      Commc’ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J. 1996); see also
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y. 1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y. 2004) (holding that a
      magistrate judge’s resolution of discovery disputes deserves substantial
      deference and should be reversed only if there is an abuse of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).

      In this case, it appears that full discovery has been made to Brown’s prior

counsel, albeit subject to the terms of a confidentiality agreement that Brown has

been unwilling to accept. Given these facts, sanctions are not warranted in this case,

but some course must be set to resolve this particular dispute.

      Accordingly, IT IS ORDERED as follows:

                                          5
 Case 1:15-cv-00918-CCC Document 146 Filed 02/02/21 Page 6 of 6




1. The motion for sanctions (Doc. 132) and for discovery (Doc. 127) are

   DENIED, but we will prescribe a course for the resolution of questions

   concerning access to previously disclosed confidential materials.

2. On or before March 31, 2021 the parties shall conduct a pre-trial

   conference required by Local Rule 16.3 prior to the pretrial conference and

   exchange all exhibits they intend to introduce at trial. L.R. 16.3. The parties

   will also address the issue of access to these confidential materials. In that

   regard, the parties should ascertain whether the plaintiff is willing to abide

   by a confidentiality agreement relating to these materials, or whether any

   further accommodations can be made to resolve the question of access to

   this information.

3. On or before April 7, 2021, the parties shall file a joint status report with

   the court addressing the issue of access to this information. If the issue

   remains unresolved the defendant shall provide the disputed records to the

   court for its in camera review, along with a privilege log, which will be

   provided to the court and Brown.

SO ORDERED this 2d day of February 2021.


                                 S/Martin C. Carlson
                                 Martin C. Carlson
                                 United States Magistrate Judge


                                    6
